DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-9 in the reply filed on 04/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.
The restriction is made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for fixing sheets silicone foams, does not reasonably provide enablement for every single type of polymeric foam.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. There are many factors to consider when determining if there is sufficient evidence to support a determination the disclosure does not satisfy the enablement requirement whether any necessary experimentation is undue. In the instant case, the breadth of the claims are such that any polymeric foam is included. The nature of invention is foam with specific silicon chip vertical adhesive strengths and specific silicon chip adhering strengths at different temperatures in a specific relationship. The state of the prior art is that many adhesives are known to have various vertical and shearing adhesive strengths. However, the prior art does not specifically discuss this relationship and has specific properties of the foam and the foam composition to reach such adhesive strengths. The amount of direction and working examples are provided by the inventor through the examples, which only teaches silicone foams. Therefore, the quantity of experimentation to reach the needed to the make the invention based on the content of the disclosure is high, as the Specification recites specific compositions and specific physical properties, such as density, roughness, thickness, to reach the desired adhesive strengths. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim contains the trademark/trade name Servopulser, DISCO, Shimadzu Corporation, Nitto Denko Corporation, and Nidec-Shimpo.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe apparatus for chip testing and manufacture and, accordingly, the identification/description is indefinite.
Furthermore, the parentheses surrounding the testing items and components, such as “grinder (manufactured by…)” or “double sided tape “(manufactured by)”, makes it uncertain if the limitations within the parentheses are required or optional. This also renders the claim indefinite. 
Claims 2-8 are also rejected, due to their dependency on Claim 1. 
Regarding Claims 1-7, the claims recite “cm□” multiple times. It is uncertain what this unit is supposed to represent; therefore, the claims are rendered indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu et al. (EP 2792706A1) in view of Hatanaka et al. (US 2015/0174865).
Regarding Claims 1-9, Akamatsu teaches a temporary fixing sheet for electronic equipment (Abstract; Paragraph 0148) comprising an open cell foam. (Abstract). Akamatsu teaches the foam has a density of 0.15 to 0.6 g/cm3. (Paragraph 0012). This overlaps the claimed range of 0.15 to 0.90 g/cm3. Akamatsu teaches a cell pore size that (Abstract) that overlaps a range desired by the Specification.
Akamatsu does not teach the various adhesive strengths and adhesive strength relationships or the surface roughness (Ra) of the surface of the foam layer.
Hatanaka teaches a peelable foam (temporary fixing) sheet (Abstract), where the Sa of the outer layer contacting the electronic component is less than 10 microns. (Paragraph 0041). This Sa is Ra within three-dimensional Ra, which would allow one with ordinary skill in the art to reasonably expect the range to overlaps the claimed Ra range. (Paragraph 0042). Hatanaka teaches this roughness ensure proper strong but temporary adhesion of the fixing sheet to electronic devices. Thus, it would have been obvious to one with ordinary skill in the art to have the foam of Akamatsu reach the same roughness range to ensure proper temporary adhesion of fixing sheets to electronic equipment, as taught by Hatanaka. 
With regard to the adhesive strengths, Akamatsu and Hatanaka do not specifically teach this relationship. “Where…the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).” In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977). Here, as Akamatsu and Hatanaka both teach the foam with the claimed roughness and porous structure (density, pore size) as the claimed invention, it would have been reasonably expected that the fixing sheet of Akamatsu and Hatanaka would have the same adhesive strength properties as the claimed invention.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781